Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Alexander Sherman McKenzie appeals the district court’s order denying his motion for relief from his criminal judgment, his motion for appointment of counsel, and his 18 U.S.C. § 3582(c)(2) (2006) motion to modify term of imprisonment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. McKenzie, No. 1:97-cr-00203-MR-1, 2009 WL 4893112 (W.D.N.C. Dec. 10, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.